Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to App. 16941815, filed on 08/24/2020.  Claims 21-40 are now pending and ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10733482 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in the table below.
App. 16941815
US Patent No. 10733482 B1
1.  A system comprising: one or more processors; and one or more non-transitory computer readable storage media storing computer-executable instructions that, when executed, cause the one or more processors to perform operations comprising:
A system comprising: one or more processors; and one or more computer readable storage media communicatively coupled to the one or more processors and storing instructions that are executable by the one or more processors to:

receive an image from an image capture device;  
(vehicle environment would be an obvious modification)
determining, based at least in part on the image data, a region of interest associated with an object represented in the image data;
detect an object in the image; output a region of interest associated with the object detected in the image;
 inputting, based at least in part on the region of interest, a portion of the image data to a neural network;
transmit the resized and scaled image into a convolutional neural network;
 receiving, from the neural network, a probability distribution associated with the object;
wherein the convolutional neural network outputs a probability distribution of sizes, the probability distribution
and determining, based at least in part on the probability distribution, at least one of an estimated size or an estimated location of the object.
and determine, based at least upon an output of the convolutional neural network, an estimated object size
Claim 22
Claim 1
Claim 23
Claim 1
Claim 24
Claim 1 (bounding box interpreted as region of interest)
Claim 25
Claim 2
Claim 26
Claim 3
Claim 27
Claim 4
Claim 28
Claim 7
Claim 29
Claim 7
Claim 30
Claim 1
Claim 31
Claim 1
Claim 32
Claim 1
Claim 33
Claim 2
Claim 34
Claim 3
Claim 35
Claim 7
Claim 36
Claim 7
Claim 37
Claim 1
Claim 38
Claim 1
Claim 39
Claim 1
Claim 40
Claim 2


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21, 26, 28, 30, 34, 36, 37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US PG PUB 20170154425 A1) in view of Fan et al. (US PG PUB 20150242695 A1).
With regards to claim 21, Pierce discloses a system comprising: one or more and one or more non-transitory computer readable storage media storing computer-executable instructions that, when executed, cause the one or more processors to perform operations processors (Pierce, ¶ [0005];  processors and memory apart of the system) comprising: receiving image data representing an environment associated with a vehicle (Pierce, ¶ [0040] & [0042];  images are used and can include vehicle); inputting the image data to a neural network (Pierce, ¶ [0042];  image inputted into neural network); receiving, from the neural network, a probability distribution associated with the object (Pierce, ¶ [0039];  probabilities of object location and size are provided); and determining, based at least in part on the probability distribution, at least one of an estimated size or an estimated location of the object (Pierce, ¶ [0040];  box is output that shows size and location).
Pierce does not appear to explicitly disclose determining, based at least in part on the image data, a region of interest associated with an object represented in the image data.
Fan discloses determining, based at least in part on the image data, a region of interest associated with an object represented in the image data (Fan, ¶ 0042;  region of interest in image can be inputted into a classifier).
Pierce and Fan are analogous art as they are in the same field of endeavor of image processing and object detection.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the image data inputted into the neural network of Pierce by utilizing determining a region of interest and inputting into the neural network as taught by Fan.
The motivation for doing so would have been because identifying a region of interest would make the object detection method more efficient as less data would need to be processed.

With regards to claim 26, Pierce in view of Fan disclose the system of claim 21.  Pierce further discloses wherein the neural network comprises a convolutional neural network (Pierce, ¶ [0006]), an inner product layer, or a down-sampling pooling layer.

With regards to claim 28, Pierce in view of Fan disclose the system of claim 21.  Pierce further discloses wherein the neural network is trained based at least in part on training image data comprising: a second region of interest associated with a second object, the second object being represented in second image data; and at least one of height data or location data associated with the second object, the at least one of the height data or location data being determined based at least in part on the second region of interest. (Pierce, ¶ [0046];  training data includes output boxes (regions of interest) that provide height and width (size) of the object and multiple output boxes can be used (second region of interest).
With regards to claim 30, the claim limitations are essentially similar to those of claim 21.  Therefore, the rationale used to reject claim 21 is applied to claim 30.

With regards to claim 34, the claim limitations are essentially similar to those of claim 26.  Therefore, the rationale used to reject claim 26 is applied to claim 34.

With regards to claim 36, the claim limitations are essentially similar to those of claim 28.  Therefore, the rationale used to reject claim 28 is applied to claim 36.

With regards to claim 37, the claim limitations are essentially similar to those of claim 21.  Therefore, the rationale used to reject claim 21 is applied to claim 37.

With regards to claim 40, the claim limitations are essentially similar to those of claim 25.  Therefore, the rationale used to reject claim 25 is applied to claim 40.


Claim 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US PG PUB 20170154425 A1) in view of Fan et al. (US PG PUB 20150242695 A1) in further view of Ma et al. (US PG PUB 20060280364 A1).
With regards to claim 24, Pierce in view of Fan disclose the system of claim 21.  Pierce in view of Fan do not appear to explicitly disclose wherein the region of interest comprises a bounding box associated with the object.
Ma discloses wherein the region of interest comprises a bounding box associated with the object (Ma, ¶ 0014;  suggested area is highlighted in a bounding box).
Pierce in view of Fan and Ma are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify inputting image data into a neural network of Pierce in view of Fan by utilizing a bounding box region of interest as taught by Ma.
The motivation for doing so would have been because identifying a region of interest would make the object detection method more efficient as less data would need to be processed.

With regards to claim 25, Pierce in view of Fan in further view of Ma disclose the system of claim 21.
Pierce discloses maintaining or reducing, at the neural network, a number of channels of the image data (Pierce, ¶ [0048];  color channels are used for the neural network but does not discuss a change in number of channels.  Therefore, it is interpreted to be maintained).
Ma further discloses cropping the image data based at least in part on the region of interest to determine the portion of the image data (Ma, ¶ [0014];  automatic image cropping components are discussed), wherein the portion of the image data comprises at least one of a red-green-blue (RGB) channel (Ma, ¶ [0016];  images captured in RGB format), a LIDAR channel, or a depth channel.
The motivation for combination is essentially similar to that of claim 24.  Therefore, the rationale used in claim 24 is applied to claim 25.

Claim 27 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US PG PUB 20170154425 A1) in view of Fan et al. (US PG PUB 20150242695 A1) in further view of Ikeda (US Patent No. 5904215)
With regards to claim 27, Pierce in view of Fan disclose the system of claim 21.  Pierce in view of Fan do not appear to disclose wherein determining the at least one of the estimated size of the estimated location further comprises determining the estimated location of the object, the operations further comprising: controlling the vehicle based at least in part on the estimated location.
Ikeda discloses wherein determining the at least one of the estimated size of the estimated location further comprises determining the estimated location of the object, the operations further comprising: controlling the vehicle based at least in part on the estimated location (Ikeda, Col 7 Lines 7 – 26;  automatic brakes are calculated from neural network determining distance and speed from detected object).
  Pierce in view of Fan and Ikeda are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the vehicle environment of Pierce in view of Fan by utilizing controlling a vehicle as a result of the neural network output as taught by Ikeda.
The motivation for doing so would have been because controlling the vehicle as a result of detecting an object is an obvious and easy application that would be implemented for using a neural network in a vehicle environment.
With regards to claim 35, the claim limitations are essentially similar to those of claim 27.  Therefore, the rationale used to reject claim 27 is applied to claim 35.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US PG PUB 20170154425 A1) in view of Fan et al. (US PG PUB 20150242695 A1) in further view of Sharma et al. (US PG PUB 20170032222 A1).
With regards to claim 29, Pierce in view of Fan disclose the system of claim 21.
Pierce in view of Fan do not appear to explicitly disclose wherein the neural network is trained based at least in part on training data comprising depth data.
Sharma discloses wherein the neural network is trained based at least in part on training data comprising depth data.  (Sharma, ¶ 0051;  training dataset can comprise of depth values for each image pixel).
Pierce in view of Fan and Sharma are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the training of the neural network of Pierce in view of Fan by utilizing depth data as taught by Sharma.
The motivation for doing so would have been because using depth data for training set would be an obvious modification especially when trying to detect an obstacle.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art on record does not disclose nor make obvious the limitation that the probability distribution comprises a first probability associated with a first bin having a first data range and a second probability associated with a second bin having a second data range in combination with the limitations of claim 21.  
Claim 23 is objected to as it depends off of claim 22.
Claims 31 and 32 are objected to for the same reasons as claim 22 and 23 as the claim limitations are essentially similar.
Claims 38 and 39 are objected to for the same reasons as claim 22 and 23 as the claim limitations are essentially similar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D SHIN/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667